786 F.2d 1166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HABIB JAFARI TABRIZI, Petitioner,v.IMMIGRATION and NATURALIZATION SERVICES, Respondent.
85-3228
United States Court of Appeals, Sixth Circuit.
2/21/86

B.I.A.
REVIEW DENIED
On Petition for Review of an Order of the Board of Immigration Appeals
Before:  ENGEL, MILBURN AND RYAN, Circuit Judges.
PER CURIAM.


1
Habib Jafari Tabrizi petitions for review of an order of the Board of Immigration Appeals affirming its prior dismissal of his appeal from the immigration judge's decision not to reopen deportation proceedings.


2
Tabrizi, a citizen of Iran, entered the United States in August, 1979, as a nonimmigrant student.  On April 16, 1980, he married a United State citizen, Rochelle Uberroth, and acquired permanent resident status.  On June 18, 1984, an immigration judge found him to be deportable under 8 U.S.C. Sec. 1251(a)(4) because of two convictions for crimes involving moral turpitude.  He subsequently filed a motion to reopen these proceedings based upon his marriage to another United States citizen, Kelly Marie Bell, on November 21, 1981.  This motion was denied.


3
His appeal from the denial of his motion was dismissed by the Board of Immigration Appeals on November 6, 1984.  The Board noted his marriage to a United States citizen and the fact that he has a United States citizen child from his previous marriage, but found him not worthy of a grant of favorable discretion because of four separate criminal convictions, his prior concealment of these convictions from the Immigration and Naturalization Service and the lateness of his appeal.


4
Tabrizi moved to reconsider this dismissal, noting that the Board had not had access to the full record.  On March 14, 1985, after a review of the record, the Board affirmed its prior dismissal of Tabrizi's appeal.  The Board found that the only additional equity in Tabrizi's favor, the birth of another child on September 10, 1984, was insufficient to warrant alteration of its November 6, 1984, decision.


5
On appeal to this court, Tabrizi contends that the Board of Immigration Appeals abused its discretion in denying his appeal.


6
Upon a careful review of the record as a whole, we conclude that the decision of the Board of Immigration Appeals and the decision of the administrative law judge are supported by substantial evidence and that the Board did not abuse its discretion in upholding the immigration judge's decision not to reopen deportation proceedings.


7
Accordingly, the petition for review is DENIED.